Citation Nr: 1208452	
Decision Date: 03/05/12    Archive Date: 03/16/12

DOCKET NO.  08-31 600	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Atlanta Education Center of the Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUE

Whether the appellant is entitled to an extension of her delimiting date for receipt of educational benefits pursuant to the Survivors' and Dependents' Educational Assistance Program under Chapter 35, Title 38, United States Code.  


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 


INTRODUCTION

The Veteran served on active duty from May 1970 to May 1972.  He died in September 1976.  The appellant is the Veteran's widow.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal of a February 2008 determination in which the Department of Veterans Affairs (VA) Regional Office (RO) located in Atlanta, Georgia, denied entitlement to Chapter 35 educational assistance benefits to the appellant on the basis that the delimiting date for eligibility had expired.  

In February 2011, the appellant testified at a Travel Board hearing at the Winston-Salem, North Carolina RO before the undersigned Veterans Law Judge.  

In May 2011, the Board remanded this case for additional development.  The purposes of this remand have been met and the case is ready for appellate consideration.                  


FINDINGS OF FACT

1.  The Veteran died on September [redacted], 1976.  

2.  The appellant is recognized by VA as the Veteran's surviving spouse.

3.  The date VA determined the Veteran's death to be service-connected was October 27, 1976.  




4.  By law, the latest possible delimiting date for the period of eligibility for Dependents' Educational Assistance (DEA) benefits under Chapter 35, Title 38, United States Code, was October 27, 1986.  

5.  The appellant's claim for DEA benefits was received in January 2008.  

6.  There is no evidence that the appellant had a physical or mental disability that prevented her from applying for benefits prior to October 27, 1986.  


CONCLUSION OF LAW

The criteria for entitlement to an extension of the delimiting date beyond October 27, 1986, for DEA benefits under the provisions of Chapter 35, Title 38, United States Code, have not been met.  38 U.S.C.A. §§ 3501, 3512, 5103A, 5107 (West 2002); 38 C.F.R. §§ 21.3046, 21.3047 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 (West 2002 & Supp. 2011)) includes enhanced duties to notify and assist claimants for VA benefits.  VA regulations implementing the VCAA were codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2011).



In connection with the claim on appeal, the appellant has been notified of the reasons for the denial of the claim, and has been afforded the opportunity to present evidence and argument with respect to the claim.  The Board finds that these actions are sufficient to satisfy any duties to notify and assist owed the appellant.  As will be explained below, the claim lacks legal merit.  As the law, and not the facts, is dispositive of the claim, the duties to notify and assist imposed by the VCAA are not applicable.  See Mason v. Principi, 16 Vet. App. 129, 132 (2002).  See also Manning v. Principi, 16 Vet. App. 534, 542-543 (2002) (the provisions of the VCAA have no effect on an appeal where the law, and not the underlying facts or development of the facts are dispositive in a matter).


II. Legal Criteria

Basic eligibility for Chapter 35 benefits can be established in several ways, but for surviving spouses of veterans, eligibility arises if the veteran died from a service connected disability, or if the veteran died while having a disability evaluated as total and permanent in nature resulting from a service-connected disability. 38 U.S.C.A. § 3501; 38 C.F.R. § 21.3021(a)(2)(i), (ii).

Generally, an eligible person has 10 years during which to use his or her Chapter 35 benefits.  For surviving spouses, there are two different rules as to determining the beginning date of the 10-year period of eligibility.

If the surviving spouse's eligibility is based on the veteran's death while a total, service-connected disability evaluated as permanent in nature was in existence, the beginning date of eligibility is the date of death.  38 C.F.R. § 21.3046 (b)(5)(i).  On the other hand, if the surviving spouse's eligibility is based on the veteran's death being due to a service-connected disability, then the beginning date of eligibility is no earlier than the date of death, and no later than the date of the VA determination that the veteran's death was due to a service-connected disability.  38 C.F.R. § 21.3046 (b)(5)(ii).

Unless extended, the period of eligibility cannot exceed 10 years.  38 C.F.R. §§ 21.3046 (d); 21.3047.


III. Analysis

The salient facts are not in dispute.  The Veteran died on September [redacted], 1976.  The appellant is recognized by VA as the Veteran's surviving spouse.  The date VA determined the Veteran's death to be service-connected was October 27, 1976.  Thus, by law, the latest possible delimiting date for the period of eligibility for Chapter 35 benefits was October 27, 1986.

In light of the above, basic eligibility for Chapter 35 benefits was established based on the Veteran's death due to service-connected disability and the assigned delimiting date was October 27, 1986.  The appellant does not allege nor does the record establish that her assigned delimiting date was erroneous.  Rather, she contends that an extension of that delimiting date is warranted.  The appellant maintains that after the Veteran died, she had two small children that she had to raise on her own.  Thus, she contends that she could not pursue an education at that time because she had to earn an income in order to support her children.  She notes that it was not until years later, after her children were grown, that she could pursue an education.       

The 10-year delimiting period may be extended if the eligible spouse or surviving spouse does the following: (1) applies for the extension within the appropriate time limit; (2) "was prevented from initiating or completing the chosen program of education within the otherwise applicable eligibility period because of a physical or mental disability that did not result from . . . willful misconduct;" (3) provides VA with any requested evidence tending to show that he/she was prevented from initiating or completing the program because of a physical or mental disability that did not result from the willful misconduct of the eligible spouse; and (4) is otherwise eligible for payment of educational assistance for the training pursuant to Chapter 35.  38 C.F.R. § 21.3047(a) (i-iv) (2011); see also 38 U.S.C.A. § 3512 (b) (2) (West 2002).  It must be "clearly established" by medical evidence that such program of education was medically infeasible.  38 C.F.R. § 21.3047(a) (2) (i) (2011).  Application for an extension must be made within one year after the last date of the delimiting period, the termination of the period of physical or mental disability, or October 1, 1980, whichever date is the latest.  38 U.S.C.A. § 3512(b) (2) (West 2002).

In this case, the evidence of record does not show, and the appellant has not claimed, that the appellant was prevented from attending school due to physical or medical disability.  In addition, there is no evidence that the appellant was even enrolled in an education program prior to 2008, and none of the criteria for extension of delimiting date set out in 38 C.F.R. §§ 21.3046, 21.3047 have been otherwise met.    

While the Board is sympathetic to the appellant's claim, the regulatory criteria and legal precedent governing eligibility for the receipt of Chapter 35 educational assistance benefits are clear and specific.  The Board is bound by these criteria.  As the disposition of this claim is based on the law, and not the facts of the case, the claim must be denied due to the lack of entitlement under the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).








ORDER

An extension of the delimiting date beyond October 27, 1986, for DEA benefits under the provisions of Chapter 35, Title 38, United States Code, is denied.






____________________________________________
V. L. JORDAN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


